Defendant in error sued the plaintiff in error upon an alleged judgment for $500, rendered by a justice of the peace of Hamilton county, Tenn.
The only evidence offered to support the action was what purports to be a certified copy of the judgment. It was thus authenticated:
"I hereby certify that this is a true and correct copy of judgment on my docket. April 6, 1925.                   W. O. Watts, J. P."
"State of Tennessee, Hamilton County.
"I, W. A. Whittice, clerk of the county of Hamilton, state of Tennessee (and also clerk of the county court of said county, the same being a court of record of the aforesaid county, having by law a seal) do hereby certify that T. E. Thatch and W. O. Watts, whose name is subscribed to the attached judgment, was at the time of rendering judgment a justice of the peace of said county, duly commissioned and sworn and residing in said county; and I further certify that I am well acquainted with his handwriting and verily believe that the signature to the attached judgment is his genuine signature.
"In witness whereof, I have hereunto set my hand and affixed my official seal, this 6th day of April, 1925. W. A. Whittice, Clerk,
"By J. D. Hixson."
The authenticity of the copy was not otherwise proven. Over the objection of the plaintiff in error, the copy was admitted in evidence, and judgment based solely thereon was rendered against him.
Under our decisions a judgment rendered by a justice of the peace in another state, in an action based thereon in this state, cannot be proven in the manner here attempted to be done. Furthermore, it was incumbent upon the defendant in error to plead and prove the statutes of Tennessee showing jurisdiction by the justice of the peace over the subject-matter, which was not done in the present case. Van Natta v. Van Natta (Tex.Civ.App.) 200 S.W. 907, in which writ of *Page 560 
error was refused; Grant v. Bledsoe, 20 Tex. 457; Beal v. Smith,14 Tex. 305; Houze v. Houze, 16 Tex. 598; Rosenthal, etc., v. Lennox (Tex.Civ.App.) 50 S.W. 401.
Reversed and remanded.